Title: To Thomas Jefferson from Samuel Kercheval, 25 August 1824
From: Kercheval, Samuel
To: Jefferson, Thomas


Sir
Newtown Stephensburgh
Augt 25th 1824
As the great question, of amending our constitution, is again before the people, it appears to my mind of the utmost importance that every possible light  should be thrown on the subject. Your letter of 12th July —16 presents the ablest view, of the pure principles of republican canons of any thing I have ever seen or heard on the subject, and as it appears to me, it will be rendering an important service to society, at this crisis—that the opinions of our wisest and best citizens should be fully known on this interesting question—I pray your Sir to permit me to give publicity to your letterI flatter myself that no motive of delicacy now forbids it. I have heretofore sacredly with held your name from “the public papers” in connection with this letter. But the great veneration, in which your opinions and character are held by the present generation, and the importance of the question requires, in my opinion that your fellow citizens should not be deprived of the beneficial effects which its publication would doubtless produce .Most respectfully Your friendSaml Kercheval